     Case: 3:20-cv-00043-GHD-JMV Doc #: 37 Filed: 12/16/20 1 of 2 PageID #: 195




                IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                          OXFORD DIVISION

LATOYA HARRIS,

                                                                       PLAINTIFF

V.                                CIVIL ACTION NO. 3:20-cv-043-GHD-JMV

                                                                     DEFENDANT

MEDICAL FINANCIAL SERVICES, INC.


  PLAINTIFF’S RESPONSE TO DEFENDANT’S MOTION TO DISMISS
 FOR PLAINTIFF’S FAILURE TO PROSECUTE AND ABONDONMENT
  OF SUIT OR IN THE ALTERNATIVE, FOR SANCTIONS OR OTHER
                          RELIEF

       NOW COMES the Plaintiff, Latoya Harris, by and through her counsel,

LaJuanda Williams-Griffin, and responds to Defendant Medical Financial Services,

Inc.’s (“MFSI”) Motion to Dismiss for Plaintiff’s Failure to Prosecute and

Abandonment of Suit or in the Alternative, for Sanctions or Other Relief (“Motion”),

as follows:

       Plaintiff relies upon the Declaration of LaJuanda Williams-Griffin attached as

Exhibit 1 and the accompanying memorandum in support of her response.

       WHEREFORE, Plaintiff requests this Court to deny MFSI’s Motion in its

entirety.

 DATED: December 16, 2020
    Case: 3:20-cv-00043-GHD-JMV Doc #: 37 Filed: 12/16/20 2 of 2 PageID #: 196




                                            Respectfully submitted,

                                            /s/ LaJuanda Williams-Griffin
                                            LaJuanda Williams-Griffin
                                            MSB # 104675
                                            P.O. Box 720183
                                            Byram, MS 39272
                                            lwg@williamsgriffinlawgroup.com
                                            (601) 664-8857

                                Proof of Service

      I, LaJuanda Williams-Griffin, hereby certify that on December 16, 2020, I
served a copy of the foregoing document upon all parties and counsel as their
addresses appear of record via this Court’s CM/ECF system.

                          /s/ LaJuanda Williams-Griffin
